DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a plurality of horizontal connectors and a plurality of vertical connectors”. The claim term lacks of antecedent basis to specification. In particular, the specification uses the term of “horizontal and vertical connectors”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vorbach (US 2911/0,238,948).

an array of hardened processors (fig. 3, RISC core);
an array of programmable logic elements (fig. 3, XPP PAEs);
	a plurality of regions (figs. 11-12, partitioning) respectively comprising:
	a hardened processor (fig. 50, LEON pipeline) of the array of hardened processors to operate at a first clock rate (fig. 53, LEON clock), wherein the hardened processor of the array of hardened processors is coupled to the array of programmable logic elements operating at a second clock rate (fig. 53, XPP clock) different from the first clock rate, wherein the array of programmable logic elements is reconfigurable at runtime of the hybrid data processing device (para. 1034, reconfigurable at runtime); and
	a plurality of connectors (fig. 51, I/O port) to transfer data between the hardened processor of the array of hardened processors and the array of programmable logic elements;
	a hardened data bus (fig. 52, bus between LEON and XPP; para.0012) that enables static routing between the hardened processor of the array of hardened processors and the array of programmable logic elements, wherein the hardened data bus comprises a plurality of horizontal connectors and a plurality of vertical connectors (figs. 51-52, horizontal and vertical busses 
	an interface (fig. 53, LEON-to-XPP dual-clock FIFO; paras. 0266, 1032) to perform synchronization function to convert the data from the first clock rate to the second clock rate.

	As to claims 2, 11 and 18, Vorbach discloses the device of claim 1, wherein the hardened processor of hardened processors comprises an instruction memory (fig. 49, I-cache) and a data memory (fig. 49, D-cache).

	As to claims 3 and 19, Vorbach discloses the device of claim 1, wherein the hardened processor of the array of hardened processors is to perform float-point precision operations (fig. 49, FPU).

	As to claims 4 and 13, Vorbach discloses the device of claim 1, wherein the hardened processor of the array of hardened processors is a hardware accelerator to accelerate a hardware function (para. 0017, acceleration framework).

	As to claims 5 and 12, Vorbach discloses the device of claim 1, wherein the plurality of connectors comprises horizontal and vertical connectors (fig. 51, I/O ports).


	As to claims 7 and 17, Vorbach discloses the device of claim 1, wherein the hardened processor of the array of hardened processors comprises a processor core (fig. 3, RISC core).

	As to claim 8, Vorbach discloses the device of claim 1, wherein the plurality of connectors is compatible with an Advanced eXtensible Interface AXI bus protocol (fig. 49, AMBA).

	As to claim 9, Vorbach discloses the device of claim 1, wherein the hardened processor of the array of hardened processors is for parallel processing (para. 0089, parallelism).

Response to Arguments
Applicant’s arguments have been fully considered, but they are not deemed to be persuasive.
Applicant argues that Vorbach does not disclose “a hardened data bus that includes horizontal connectors and vertical connectors coupling the hardened processors to programmable logic elements” as amended in independent claims (pp.8-9).


Applicant argues that Vorbach does not disclose “an interface that converts data from a first clock rate to a second clock rate” as required in independent claims (pp.9-10).
Vorbach discloses FIFOs between XPP and LEON. The purpose of FIFO is to bridge devices with different speeds; otherwise FIFO would be eliminated. In para.0265, Vorbach stated the clock frequency of PAE (XPP) and RISC (LEON) are different by factor or two to four. In para.1032, Vorbach discloses configuration of such clock ratio.

Applicant argues that Vorbach does not disclose “interconnections within a data processing device forming a network-on-chip” (p.10).
In light of applicant’s specification, the network-on-chip is only required as a network connecting a hardened ASIC and programmable logic elements such as defined in para.0007 and 0040. Vorbach discloses the same with AMBA bus network. Further, 

The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 8,769,477 discloses SOC 200 of hybrid IPs interconnected with clock generation 436.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   A shortened statutory period for reply to this final action is set to expire in three months from the mailing date of this action.  In the event a first reply is filled within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andy Caldwell can be reached on (571)272-3702.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182